Case 1:18-cv-00165-SPW Document17 Filed 03/22/19 Page 1 of 3

Todd D. Gunderson
GUNDERSON LAW FIRM
2822 3rd Avenue North

P. O. Box 926

Billings, Montana 59103
Phone: (406) 252-2177
tgundylaw@gundylawfirm.com
Attorneys for Defendants

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

DONALD TANGWALL, individually CV 18-00165-BLG-SPW-TJC

in his capacity as a Trustee of the
Toni | Trust,
Plaintiff,

-VS-

)

)

) AFFIDAVIT
-VS- )

)

)

)

)

WILLIAM WACKER and
BARBARA WACKER
Defendants.

STATE OF MONTANA )
: SS.
County of Lewis and Clark
THOMAS BRUNER, being first duly sworn upon oath, deposes and says:
1. Jam the Deputy Clerk of the Montana Supreme Court.
2. Iam acustodian of records for the Montana Supreme Court.
3. Ihave made a search of the records relating to the admission of Mr.

Todd Duane Gunderson to the State Bar of Montana and practice before the courts

of Montana.

PAGE 1 OF 2
Case 1:18-cv-00165-SPW Document17 Filed 03/22/19 Page 2 of 3

3. Todd D. Gunderson was admitted to the State Bar of Montana on
October 22, 1986, and he has been a member of the State Bar of Montana in good
standing since that time.

4. Incompliance with Mont. Code Ann. § 37-61-211, the State Bar of
Montana collects the license tax on behalf of the Montana Supreme Court each
year from the annual fees and assessments paid by its members, for issuance and
maintenance of a license to practice law in the State of Montana. Mr. Gunderson is
current on his dues to the State Bar of Montana.

5. Asamember in good standing of the State Bar of Montana, Todd D.
Gunderson is licensed to practice law in the State of Montana, and has been
licensed to do so since he was admitted to the State Bar of Montana on October 22,

1986.

6. Mr. Todd Gunderson is in good standing before the courts of Montana.
A certificate of good standing is attached to this affidavit.

patep /&/YWar /Y

 

 

State of Me ing Thomas Bruner
Co La of Lewisag Cl ak Deputy Clerk of the Montana Supreme Court

SUBSCRIBED and SWORN to before me this /@ day of MA Qk, ,

2019.

re PUBLIC for the
Morita of Montana Notary Public

} ) ; iding at Helena, Montana os fe
* “My Commission | Expires | Logeic Cale

_August 11,2019

(SEA) aie cole z| Dkos: Cy

 

 

PAGE 2 OF 2
Case 1:18-cv-00165-SPW Document17 Filed 03/22/19 Page 3 of 3

 

 

  
 

Certificate of the Clerk
of the Supreme Court

of the
State of Montana

 

 

 

 

BOW D
L OWEN GREENWOO , Clerk of the Supreme Court

of the State of Montana, do hereby certify that TODD D. GUNDERBON

 

of Billings, Montana

 

was on the 1st day of axe , = duly

 

 

admitted to practice as an attorney and counselor at law in all the courts of this state; and that
his/her name now appears on the Roll of Attorneys as a member of the bar of this state in good

standing.

Witness my hand and the seal of the court,

6c March, 19
this day of 20

N Clerk of the Supreme Court /

 

 

 

 

 
